Citation Nr: 1105897	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-17 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Nebraska-Western Iowa Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at the Nebraska Medical Center on June 6, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the VA Nebraska-Western 
Iowa Health Care System.  A Board hearing was requested and 
scheduled, and the Veteran failed to report for such hearing.

The appeal is REMANDED to the VA Nebraska-Western Iowa Health 
Care System.  VA will notify the Veteran if further action is 
required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

The Veteran asserts that he went to the emergency room at the 
Omaha VA Medical Center (VAMC) on June 5, 2005.  After waiting 30 
minutes he reports he was told by a nurse that all the doctors 
were attending to 2 emergency cases and would be involved for 1 
to 2 hours and all patients waiting to be seen should go home and 
come back the next day.  The Veteran reports that he told the 
nurse he was going to the emergency room at the Nebraska Medical 
Center and she responded "go ahead" or "okay."  Emergency room 
notes from the Nebraska Medical Center indicate that the Veteran 
presented there after waiting for over 2 hours at the VA.  He was 
treated for an asthma exacerbation.  The emergency room records 
from the Nebraska Medical Center note that he complained of 
shortness of breath that was mild to moderate.  He was found to 
have a dry cough and a wheeze, but was in no distress.

VA may reimburse veterans entitled to hospital care or medical 
services for the reasonable value of such care or services that 
are provided by a non-VA facility under certain circumstances.  
See 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010).  One of 
the criteria for reimbursement is that a VA or other Federal 
facility was not feasibly available and an attempt to use them 
before hand would not have been reasonable.  See id.  

In this case, the claims file does not contain copies of the VAMC 
emergency room records documenting the Veteran's arrival and 
departure there on June 5, 2005.  These records could be relevant 
to this decision and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant records from the Omaha 
VAMC dating in June 2005, to specifically 
include records of the Veteran's visit to the 
Omaha VAMC emergency room on June 6, 2005.  

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


